Citation Nr: 0423341	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from April 27, 1993?

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

3.  Entitlement to a permanent and total disability rating 
for pension purposes, to include on an extraschedular basis 
under 38 C.F.R. § 3.321 (2003).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 1999 and 
September 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the veteran withdrew his representation 
during a January 2004 video conference hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

The record indicates that notice of the aforementioned laws 
and regulations was only provided with regard to the PTSD 
claim.  In this regard, the appellant was informed of: (1) 
the pertinent relevant evidence and information not of record 
needed to support his claim; (2) what specific evidence 
necessary to substantiate the claim VA will seek to obtain; 
(3) what specific evidence necessary to substantiate the 
claim the claimant was obligated to obtain; and (4) that he 
should submit any pertinent evidence in his possession.  The 
veteran must be provided the same type of notice with respect 
to the claims for a TDIU and a permanent and total disability 
evaluation for pension purposes.

The Board also notes that additional development is necessary 
prior to its consideration of the issues.  The veteran 
underwent a VA examination in September 2002 in relation to 
his PTSD claim.  Unfortunately, the examiner indicated in the 
report that the claims file was not available for review.  VA 
regulations require that each disability be viewed in 
relation to its history both in the examination and in the 
evaluation of the disability.  38 C.F.R. § 4.1 (2003).  Thus, 
it is essential that the examining physician have the 
veteran's medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The veteran, therefore, must be 
afforded another examination.

Regarding the pension claim, veteran is currently service 
connection for PTSD.  Medical records indicated additional 
diagnoses of hepatitis C, vascular headaches, and 
tenosynovitis, which are not service-connected.  During a 
video conference hearing in January 2004, the veteran 
indicated that he was in the process for being tested for 
diabetes and he would be undergoing a liver biopsy at VA 
Medical Center Wilkes Barre in connection with hepatitis C.  
Unfortunately, medical records associated with those tests 
have yet to be associated with the claims file, and they must 
be.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  (VA medical 
records are constructively part of the record on appeal.)

Moreover, the medical evidence of record suggests that 
additional unrated disabilities may exist and that there may 
be new developments with regard to others.  As a rating must 
be assigned for each and every disability before a pension 
claim may be reviewed, Roberts v. Derwinski, 2 Vet. App. 387 
(1992), further development is in order, to include an 
examination to assess the severity of each diagnosed 
disorder.

The Board defers consideration of the veteran's TDIU claim 
until a decision is made regarding the increased rating claim 
for PTSD.  The TDIU claim is inextricably intertwined with 
the resolution of the PTSD issue and the outcome of the 
increased rating claim could impact any decision regarding 
TDIU.  As such, they must be considered together, and a 
decision by the Board would at this point be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998).

Finally, because the veteran has alleged that he is precluded 
from employment due to disabilities, a social and industrial 
survey to ascertain the nature of his daily activities and 
hence his capacity for activity, may prove useful in 
analyzing his claims.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify any and all healthcare providers 
who have treated him for PTSD and any 
other innocently acquired disability 
since September 2002.  This includes any 
provider associated with a reported liver 
biopsy at the Wilkes-Barre VA Medical 
Center, as well as any diabetes testing 
which was conducted at any VA facility.  
Thereafter, the RO should try and secure 
all pertinent records identified.  All 
records secured must be associated with 
the claims file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts.  All attempts to 
procure records should be documented in 
the files.  

2.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003.  Regarding the 
pension and TDIU claims, the veteran must 
be notified of what specific evidence is 
needed to support his claims, what 
specific evidence and information VA will 
obtain, and what specific evidence and 
information he should submit.  In 
addition, the appellant must be asked to 
submit all relevant evidence in his 
possession that is already not of record.

3.  After completion of the foregoing, 
the RO is to arrange for a VA social and 
industrial survey.  The veteran is to be 
interviewed by a social worker at a VA 
medical center to ascertain his daily 
activities, interactions and support 
group, and any occupational or other 
gainful activities he is engaged in or 
has recently been engaged in.  A field 
social worker should also make 
appropriate contacts and inquiries to 
verify the veteran's reported activities 
and contact groups.

4.  Thereafter, the RO should schedule 
the veteran for VA general medical and 
psychiatric examinations by physicians 
who have appropriate expertise to 
determine the current nature, extent and 
severity of any chronic disability to 
include PTSD, vascular headaches, 
tenosynovitis, hepatitis C and diabetes, 
if shown.  The claims file must be made 
available to each examiner for review.  
All necessary tests and studies, 
including any special examinations deemed 
warranted, should be conducted.  All 
findings should be reported in detail.  
Each examiner must comment on the impact 
of each of the veteran's disabilities on 
his ability to maintain substantially 
gainful employment, to include whether 
they render him unemployable.  The 
veteran's employment history, to include 
any current employment, must be recorded.  
The examination reports should be typed.

5.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

6.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If either report is 
deficient in any manner, the RO must 
implement corrective procedures.

7.  Upon completion of the requested 
development above, the RO should then 
evaluate the veteran's disabilities and 
assign a rating for each.  Thereafter, 
the RO should readjudicate the claims.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




